Citation Nr: 0620934	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-41 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In his June 2004 notice of disagreement, the veteran stated 
that he was not claiming service connection for hepatitis B 
because he did not contract it while on active duty.  He 
stated that he was home on leave when he was exposed.  
Therefore, the issue is considered withdrawn by the veteran 
and not before the Board at this time.  


FINDING OF FACT

There is no competent evidence of a current diagnosis of 
hepatitis C.  


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran seeks service connection for 
hepatitis C.  The Board, however, finds no competent medical 
evidence of a current diagnosis for this disorder.  

Specifically, the veteran's January 2004 VA examination 
states that although the veteran reported being diagnosed 
with hepatitis C in 1985, "he most likely had hepatitis C 
exposure with clearing of virus."  The January 2004 VA 
examination shows the serology results as well as the results 
of an abdominal sonogram indicating findings consistent with 
chronic parenchymal liver disease with hepatomegaly and 
cholelithiasis.  The veteran's right upper quadrant pain was 
attributed to cholelithiasis.  The examiner diagnosed the 
veteran with exposure to hepatitis C with no disease activity 
and stated that the veteran's RNA confirmation test for 
hepatitis C was negative.  Such a test appears to provide 
very negative evidence against this claim. 

Additional VA treatment records from January 2004 indicate 
that the veteran had exposure to hepatitis C with clearing of 
virus.  The veteran's serology shows that he is positive for 
the hepatitis C antibody, but the RNA test needed to confirm 
the diagnosis is negative.  The Board cannot rely on a 
positive antibody test alone as a diagnosis of hepatitis C.  
The medical evidence of record must support such a finding.  
The Board finds that the VA treatment records and January 
2004 examination to be entitled to great probative weight.  

Even if the Board assumes the veteran has hepatitis C, 
nothing supports the view that this disorder can be 
reasonably associated with a blood transfusion in 1969, more 
than 35 years ago.  No medical provider indicates such an 
association.  The Board must also note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board notes and has reviewed in detail the veteran's 
personal statements indicating that he has hepatitis C, 
including his testimony at a November 2005 travel Board 
hearing.  He asserts that in service he had a bicycle 
accident and received blood and plasma transfusions.  As a 
lay person, the veteran is competent to relate and describe 
incidents and any current symptoms he may have.  However, he 
is not competent to offer an opinion as to whether a medical 
disorder is present or as to the etiology of any medical 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Simply stated, the veteran is not a doctor and 
cannot diagnose himself with hepatitis C and then find that 
this disorder is related to treatment more than 30 years ago.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hepatitis C.  
38 U.S.C.A. § 5107(b).  Absent a current diagnosis of 
hepatitis C, service connection may not be established.  The 
Board finds that service connection for hepatitis C must be 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2003, as well as information provided in the 
October 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the October 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in June 
2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the June 2003 VCAA 
notice and the October 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for hepatitis C is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran does not 
have a current diagnosis of hepatitis C, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.


ORDER

Service connection for hepatitis C is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


